UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7421


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ISAIAH MILLER, a/k/a I,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:05-cr-00036-TLW-1)


Submitted:   February 23, 2016            Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Isaiah Miller, Appellant Pro Se. William Norman Nettles, United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Isaiah Miller appeals the district court’s order denying

his    18    U.S.C.    §   3582(c)(2)   (2012)      motion      for    reduction   of

sentence.        We have reviewed the record and find no reversible

error.       Accordingly, we affirm for the reasons stated by the

district court.        United States v. Miller, No. 4:05-cr-00036-TLW-

1 (D.S.C. Aug. 20, 2015).            We grant Miller leave to proceed in

forma       pauperis   and    deny   his       motions    for   a     transcript   at

government expense and to have a verbatim transcript ordered.

We    dispense    with     oral   argument      because   the    facts    and   legal

contentions      are   adequately     presented      in   the    materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2